l\)

-l¥b~)

10y

11
12
13
14
15
16
17
18
19
' 20
21
22
23
24
25
26
27
28

v \D 00 \l O\ Ul

 

§ 1153

et;_§§, 1.1.$;.M`;`1s*inzer QQJURT

  

 

 

 

are § a am l
UNITED _STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORN_IA
UNITED S,TATES OF AMERICA,
Plaimiff, CASE No. 139 c,n. l‘i . 7,(,
. v. 1 _
&11¢0@¢.1’ …p,mb oRDER oF DETENTION
Defendant.
. l. 4
A. (»//On motion of the Government in a case allegedly involving:
l. ( ) a crime of violence
2. ( ) 1 offense With maximum sentence of life imprisonment or death.
3. ( a narcotics or controlled'substance offense With maximum sentence
of ten or more years . . b y
4. ( ) any felony - Where the defendant has been convicted of two or more
prior offenses described above.
5. ( ) any felony that is not otherwise a crime of violence that involves a
minor victim, or possession or use of a firearm or destructive device
for any other dangerous Weapon, or a failure to register under 18
U.s.c § 2250. '
B. ( On motion by the Government / ( ) on Court’s own motion, in a case

 

 

CR-94 (06/07)

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))
Page l of 4

 

\D 'OO \] O\ Ul -P‘

10
ll
12
13
14
15
16
17
18
19
20
21
22
23

24'

25
26
27
28

allegedly involving:
( On e further allegation by the Government of:
1. ( a seriousrisk that the defendant will flee.
2. ( ) a serious risk that the defendant Will:
a. ( ) obstruct or attempt to obstruct justice
b. ( ) threaten, injure, 'or intimidate a prospective witness or juror or
attempt to do 0.
C. The Government ( is/ ( ') is not entitled to a rebuttable presumption that no
condition or combination of conditions will reasonably assure the defendant’ s

appearance as required and the safety of any person or the community.

ll .
'A. (\/The finds that no condition or combination of conditions will

 
 

he appearance of the defendant as required.

(/ and/orr
2. ( the safety of any person or the community.
B. ( ) The Court finds that the defendant has not rebutted by sufficient

evidence to the contrary the presumption provided by statute.

_ III.

The Court has considered:

A. the nature and circumstances of the offense(s) charged, including whether the
offense is a crime of violence, a F ederal crime of terrorism, or involves a minor
victim or a.controlled substance, firearm, explosive, or destructive device;

B. the weight of evidence against the defendant;

. the history and characteristics of the defendant; and

O

D. the nature and seriousness of the danger to any person or to the community

 

 

cR_94 (06/07)

.ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))
Page 2 of 4

 

U!-I>UJN

\DOO\\O'\

10
11
12
13
14
15
16
17
18
19
20

21'

23
24
25
26
27

lV.
The Court also has considered all the evidence adduced at the hearing and the
arguments and/or statements of counsel, and the Pretrial Service.s

Report/recommendation.

V.
The Cou ascs the foregoing finding(s) on the following:

As to flight risk: M é»v.v`/'v"\»/, A,¢¢WW

__M;MA¢M._AM~?£_@JMW‘

 

 

 

 

 

 

 

B (\J/As to danger: M AA;*H`»7/ wm
WW M('M

 

 

 

 

 

 

 

VI.
A. ( ) The Court finds that a serious risk exists that the defendant will:
1. ( ) obstruct or attempt to obstruct justice

2. (` ) attempt to/ ( )threaten, injure or intimidate a witness or juror.

 

ORDER OF DETENTION AFTER HEARING (18 U,S.C. §3142(i))

CR-94 (06/07) Page 3 of 4

 

U\-¥>-'u)

10
11
12

13

14
15
1_6
17
18
19
. 20
21
22
23
24
25
26
27
28

\ooo\\o\

DATE@___ ;…
- l . sHAsH111 KEWALRAMANi

 

4B. The Court bases the foregoing finding(s) on the following:

 

 

 

 

 

 

 

Vll.

A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.

B. l_T IS FURTHER ORDERED that the defendant be committed to the`custody
of the Attorney General for confinement in a corrections facility separate, to
the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. 1

C. lT lS FURTHER ORDERED that the defendant be afforded reasonable
opportunity for private consultation with counsel. '

D. IT IS FURTHER ORDERED that, on order of a Court of the United States v
or on request of any attorney for the Government, the person in charge of the
corrections facility in which the defendant is confined deliver the defendant
to a United States marshal for the purpose of an appearance in connection

with a court proceeding

 

 

UNITED STATES MAGISTRATE JUDGE

 

,ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

CR-94 (06/07) Page 4 Of 4

 

